 



Exhibit 10.3.1
(FORM) [w47692w4769201.gif]

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON07000005
 
  Modification No. One (1)
 
  Page 2 of 4

1. Reference Section C, Description/Specifications/Work Statement, C.1,
Performance WorkStatement/Technical Requirements.

  a.   Section 3.13, System Acceptance, is revised to state that the Acceptance
Plan shall be completed within 180 calendar days. Accordingly, Section 3.13 is
revised to read as follows:         Final approval of the system shall be
dependent on successful execution of the System Acceptance Plan, which shall
include a System Test Plan. The System Acceptance Plan shall be successfully
completed within 180 calendar days of the contract award.     b.   Section 3.18,
Non-Performance, is revised to state that the Pooling System will be compliant
within 180 days. Accordingly, Section 3.18 is revised to read as follows:      
  Within 180 days of contract award, the contractor shall ensure that the
pooling system will be compliant with the System Implementation Plan and System
Documentation Plan, industry guidelines, and contractor duties enumerated
herein, and other industry/regulatory documents.     c.   Section 3.19, System
Documentation, is revised to state that the System Documentation Plan shall be
submitted to the Contracting Officer for approval within 180 calendar days.
Accordingly, Section 3.19 is revised to read as follows:         The Contractor
shall, within 180 calendar days of the contract award, according to the System
Documentation Plan, provide the FCC Contracting Officer for approval with copies
of:         User documentation consistent with Appendix B, Reference 20, IEEE
Standard for Software User Documentation.         System documentation in
sufficient detail to guide normal operations, system and application software
upgrades, application modifications, and host ports.

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON07000005
 
  Modification No. One (1)
 
  Page 3 of 4

  d.   Section 4.3, System Documentation Plan, is revised to state that the
System Documentation Plan shall be submitted within 180 calendar days of the
contract award. Accordingly, Section 4.3 is revised to read as follows:        
The contractor shall furnish a System Documentation Plan within 180 calendar
days of contract award per Section 3.19.     e.   Section 4.6.2.2, Rate Area
Inventory Pool Status, is updated to include a reference to Section 2.17.4 in
addition to reference 2.16.5. Accordingly, Section 4.6.2.2 is revised to read as
follows:         The contractor shall provide a rate area inventory pool report
per Section 2.16.5 and Section 2.17.4.

2. Reference Clause F.2, Period of Performance
Clause F.2, Period of Performance, has been updated to delete the reference to a
ninety-day phase-in period. Accordingly, the clause is updated to read as
follows:
The contract contains a twenty four-month base period, and three twelve-month
option periods and are set forth as follows:

     
Base Period
  08/15/2007 — 08/14/2009
First Option Period
  08/15/2009 — 08/14/2010
Second Option Period
  08/15/2010 — 08/14/2011
Third Option Period
  08/15/2011 — 08/14/2012

3. Reference Clause G.1, Contract Administration, Paragraph C, Service
Provider’s Point
of Contact
Clause G. 1 (C) has been revised to update the eFax number. Accordingly, the
clause is updated to read as follows:

  C.   Service Provider’s Point of Contact:

     
Name:
  Amy Putnam
Address:
  46000 Center Oak Plaza
Sterling, VA 20166
Phone:
  (717)232-5533
eFax:
  (484)229-0715

 



--------------------------------------------------------------------------------



 



     
 
  Contract No. CON07000005
 
  Modification No. One (1)
 
  Page 4 of 4

4. Summary Recapitulation:

         
a. Contract Award (Base Period):
  $ 4,544,966.00  
b. Modification No. 1:
    0.00  
 
     
 
       
Total (to date):
  $ 4,544,966.00  

 



--------------------------------------------------------------------------------



 



(FORM) [w47692w4769202.gif]

 



--------------------------------------------------------------------------------



 



 
(NEUSTAR LOGO) [w47692w4769203.gif]
 
National Pooling Administration
Contract #CON07000005
Change Order Proposal #1
(INC Issue #519 — Pool Replenishment)
November 16,2007

        NeuStar, Inc.   46000 Center Oak Plaza
Sterling VA, 20166  

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order # 1 — Pool Replenishment   November 16, 2007  

Table of Contents

             
1
  Introduction     3  
2
  Industry Numbering Committee (INC) Issue     4  
3
  Industry Numbering Committee (INC) Resolution     4  
4
  The Proposed Solution     5  
5
  Assumptions and Risks     6  
6
  Cost     6  
7
  Conclusion     6  

        © NeuStar, Inc. 2007   -ii-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order # 1 — Pool Replenishment   November 16, 2007  

1 Introduction

1.1   Purpose and Scope

In accordance with NeuStar’s National Pooling Administration contract1 and our
constant effort to provide the best support and value to both the FCC and the
telecommunications industry, NeuStar, as the National Pooling Administrator
(PA), hereby submits this change order proposal to the Federal Communications
Commission (FCC) for approval. This change order complies with the contractual
requirements set forth in Clause C.l of the CONTRACT FOR POOLING ADMINISTRATION
SERVICES FOR THE FEDERAL COMMUNICATIONS COMMISSION, effective August 15, 2007,
which reads as follows at Section 2.5.4:
     2.5.4 Modifications of Guidelines
The PA shall participate in the development and modification of guidelines and
procedures, which may or may not affect the performance of the PA functions.
These changes may come from regulatory directives and/or industry-initiated
modifications to guidelines. In addition, new guidelines may be developed as
appropriate to comply with regulatory directives. The PA shall implement any
changes determined to be consistent with regulatory directives.
The PA shall:

  •   Provide, in real time, technical guidance to ensure processes and
procedures are effective in meeting the goals of the change.     •   Provide
issues and contributions, and be prepared to discuss at INC meetings how the
proposed change promotes numbering policy and/or benefits the NANP and how the
change will affect the PA’s duties, obligations and accountability.     •  
Assess and share in real time (i.e., during discussion) the cost implications
and administrative impact of the change upon the PA’s duties and
responsibilities in sufficient detail as needed by the INC.

When the INC places any changes to its guidelines in final closure, the PA shall
submit an assessment regarding the impact of scope of work, time and costs to
the INC, the NANC and the FCC within 15 calendar days. The PA shall post changes
in procedures on its web site prior to the change taking effect.
Specifically, the PA shall:

  •   Notify all interested parties when guidelines have changed.     •  
Interpret guideline changes and impact upon processes.     •   Identify
implementation date or effective date.     •   Provide notification of new forms
or tools that may be required.     •   Identify a Single Point of Contact
(SPOC) within the PA to answer questions.

The NANC shall be consulted at the FCC’s discretion regarding the suggested
implementation date to determine the likely impact on service provider processes
and
 

1   FCC Contract Number CON07000005

        © NeuStar, Inc. 2007   -3-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order # 1 — Pool Replenishment   November 16, 2007  

systems (i.e., whether it would be unduly burdensome or would unfairly
disadvantage any service provider or group of service providers per the PA’s
obligations and NANP administrative principles). The PA shall also seek input on
implementation dates from service providers that log in to PAS and vendors that
interface with PAS.
2 Industry Numbering Committee (INC) Issue
As a result of concerns raised by the Numbering Oversight Working Group
(NOWG) and various industry members, the PA was asked to bring an issue to INC
to create a focal point for discussions of ways in which to assure that
inventory in all rate centers would be ample. The INC issue statement is
reproduced below:
          INC Issue Statement:
When a pool inventory drops below six months, the PA sends pool replenishment
notices out to SPs who have forecasted a need for blocks asking them to
replenish the pool, and also contacts SPs operating in those rate centers to see
if they have any blocks to donate, or if they would be willing and able to open
a code. However, various factors affect the ability of a SP to open a code to
replenish the pool, such as: not being able to meet MTE, not needing a block
this month but declining to change their forecast; changing the forecasted need
to the next month, (the six-month forecast for that pool would still require a
code to be opened), or needing resources sooner than the standard 66 calendar
days. Additionally, there are SPs that simply do not respond to the PA’s
requests to replenish the pool.
The timely replenishment of these pools is becoming an issue with our customers
as the resources existing from the original pool donations are becoming
exhausted, and this concern was reflected in recent comments by the Numbering
Oversight Working Group (NOWG) during the annual review of the Pooling
Administrator.
The PA therefore suggests that the current pool replenishment process in the
TBPAG needs to be revisited.
3 Industry Numbering Committee (INC) Resolution
On November 2, 2007, the INC placed Issue 519 — Pool Replenishment into final
closure, with the following language.
          Resolution from INC:

        © NeuStar, Inc. 2007   -4-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order # 1 — Pool Replenishment   November 16, 2007  

Although the INC explored a number of options that would require SPs with a
forecasted need to replenish the pool, INC determined that such options had
components that were not under the purview of the INC or would be unenforceable.
As a result of the resolution of INC Issue 519, text changes were made to
Sections 6 and 7 of the Thousands-Block Pooling Administration Guidelines
(TBPAG). The full text changes that were made to the TBPAG to encourage
industry-wide participation in pool replenishment are reproduced in Appendix A.
The most critical of these changes — the one that will require significant
modifications to PAS — is found at Section 7.4.4, in Step 2:
When an SP applies for more than one block in a pool that needs to be
replenished, the PA will notify the SP submitting the request of the need for
pool replenishment. The SP will be given the option and encouraged to take part
of the requested blocks from the industry inventory pool and the remaining
requested blocks from a new NXX for pool replenishment.
(Emphasis added.)
4 The Proposed Solution
The National Pooling Administrator has reviewed the changes to the TBPAG to
determine whether and how they will impact either pooling operations or the
Pooling Administration System (PAS). We developed the following proposed
solution to address the changes that the INC recommended, in a cost-effective
and efficient manner.
The TBPAG amendments direct that in a pool replenishment situation, PAS must now
provide an option enabling SPs to fill part of a block request with the blocks
currently available, and fill the other part of the request by opening a full CO
code for pool replenishment. This new type of request will be considered a split
block/code request.
A split block/code request is to be made available where an SP is requesting
individual thousands-blocks from the pool, in areas where pool replenishment is
needed. Users will be provided information on the pool inventory status at the
time of their block requests and will be given the option to take all, some, or
none of their requests from a new code for pool replenishment. If a user chooses
to take a portion of his or her request from a new code, then the request will
be split and PAS will create separate block and code requests from a single
submission. A separate tracking number will have to be provided for each
request.
This solution will enable the carrier to take some of the blocks from the pool
and some from a CO code at initial submission of the request. INC believes that
encouraging SPs to open CO codes in this manner will help the PA keep the pools
replenished and thus enable the PA to maintain a six-month inventory in all rate
centers.
User manuals will be updated as appropriate.

        © NeuStar, Inc. 2007   -5-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order # 1 — Pool Replenishment   November 16, 2007  

5 Assumptions and Risks
Part of the Pooling Administrator’s assessment of this change order is to
identify the associated assumptions and consider the risks that can have an
impact on our operations.
Assumptions: This change order will not be implemented until after the new PAS
has been completed, since development currently in progress did not address this
issue.
Risks: This change order affects only the system, and would have no impact on
our day-to-day operations.
6 Cost
In developing this proposal, we considered the costs associated with
implementing the proposed solution, including the resources required to complete
discrete milestones on a timeline for implementation. The timeline includes
preparation, development, testing, proper documentation updates, monitoring, and
execution of the solution.
The cost of modifying the system to implement the changes to the TBPAG will be
$26,825.00.
7 Conclusion
This change order proposal presents a viable solution that addresses the
amendments to the TBPAG and is consistent with the terms of our contract. We
respectfully request that the FCC review and approve this change order.

        © NeuStar, Inc. 2007   -6-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order # 1 — Pool Replenishment   November 16, 2007  

Appendix 1

6.1.4   If an SP submits a Thousand Block Application Form Part 1A for
additional thousands-blocks that is greater than that which had been previously
forecasted, the SP may be temporarily restricted to receiving the number of
blocks originally forecasted. This will allow the PA sufficient time to
replenish the industry inventory pool, if necessary, before the SP’s application
can be fulfilled. When the SP is requesting more than one block, the SP will be
given the option and encouraged to take some of the blocks from the industry
inventory pool and the remaining blocks from a new NXX that is assigned for pool
replenishment. If, however, satisfying these particular requests would result in
a critical industry inventory insufficiency (see Section 10.2) in the industry
inventory pool for a given rate center, the PA may not be able to meet the
entire request.   6.1.5   An SP that has not submitted an NRUF and
Thousands-Block Forecast Report (Appendix 1) will be denied thousands-blocks
from the industry inventory pool until the SP submits both reports. In the event
that the industry inventory pool has more than sufficient resources to meet the
forecasts of other SPs, the PA may assign thousands-blocks to an SP who has just
submitted the required forecast and utilization reports. In the event that the
industry inventory pool does not have more than sufficient resources to meet the
forecasts of other SPs, the SP just now submitting the forecast and utilization
reports may not be provided thousands-blocks for a period of up to 66 calendar
days from the time the SP submitted its NRUF and Pooling Forecast reports. This
66 calendar day interval will allow the PA sufficient time to replenish the
industry inventory pool if necessary. The process for handling requests
submitted by an SP that has not submitted forecast and utilization reports is
different in NPA jeopardy situations (see Section 10.0).       When an industry
inventory pool is not adequate to meet participating SPs’ forecasted
thousands-block demands, the PA will request SPs with a forecasted demand to
open additional NXX codes from the CO Code Administrator as outlined in
Section 7.4.   7.4   Replenishment of the Industry Inventory Pool   7.4.1   The
PA shall monitor the supply of available thousands-blocks in the industry
inventory pool for each of the rate centers being administered. This includes,
but is not limited to: anticipating the demand upon the industry inventory pool,
replenishing the supply based on thousands-block forecasts, and meeting SP
requests for thousands-blocks that cannot be filled from available
thousands-blocks in the industry inventory pool.   7.4.2   New NXX codes will be
used to replenish the industry inventory pool after the initial industry
inventory pool has been established. Thousands-blocks reclaimed by the PA also
will be used to replenish the industry inventory pool. SPs also may voluntarily
return any resources to assist in the replenishment of the industry inventory
pool, including any resources in SP’s inventory within thousands-block number
pooling rate centers, from both embedded resources as well as thousands-blocks
allocated to an SP by the PA. SPs should first return all uncontaminated

        ©NeuStar, Inc. 2007   -7-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order # 1 — Pool Replenishment   November 16, 2007  

    thousands-blocks before returning any contaminated thousands-blocks for
industry inventory pool replenishment. For reclamation procedures, see
Section 9.0.       SPs are encouraged but not required to donate
thousands-blocks for ongoing replenishment of the industry inventory pool.  
7.4.3   When a new NXX code(s) is needed from the CO Code Administrator to
replenish the industry inventory pool, the PA may send a request via e-mail
asking that SPs voluntarily return (using Part 1 A) any thousands-blocks, or
donate (via Appendix 2) any thousands-blocks from pooled or non-pooled NXX codes
that are no longer needed, based on their 6-month inventory forecast. SPs are
encouraged but not required to donate thousands-blocks for ongoing replenishment
of the industry inventory pool.       Prior to donating the
thousands-block(s)/NXX code(s) to the industry inventory pool, SPs must confirm
that:

  a)   all unavailable TNs within contaminated thousands-block(s)/NXX(s) have
been intra-service provider ported;     b)   the associated NPA/NXX is currently
available for call routing and is flagged as LNP-capable in the LERG Routing
Guide and the NPAC, and the NPA-NXX query triggers are applied in all switches
and reflected in the appropriate network databases (e.g., STP routing tables);  
  c)   the NXX-assigned switch is currently LNP-capable and will process
terminating traffic appropriately;     d)   interconnection facilities have been
established between the NXX-assigned switch and other interconnecting networks.;
and     e)   an SP should use the Other Information section if block(s) donated
have any special status or treatment, e.g., restricted use, chatline, etc.

7.4.4   The following steps provide the process flow and activation procedures
for the addition of central office codes in order to provide additional
thousands-blocks to the industry inventory pool to meet immediate or forecasted
demand.       Step 1 — The PA utilizes SPs’ forecasts to determine that
additional thousands-blocks are required to maintain a 6-month supply for the
industry inventory pool for a specific rate center.       Step 2 — The PA may
require new NXX Code(s) to replenish the industry inventory pool to meet an SP’s
request that is not able be filled from thousands-blocks currently available in
the industry inventory pool:

  •   From a list of SPs that have a forecasted need (first for LRNs, then for
thousands- blocks), the PA will send an email seeking a LERG Assignee a to open
a code to be used to replenish the pool The SP, responding to the PA’s request
must complete the Central Office Code (NXX) Assignment Request — Part I form and
return it to the PA within two business days. The Central Office Code
(NXX) Assignment Request — Part 1 form will include the selected LERG Assignee
and a

        © NeuStar, Inc. 2007   -8-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order # 1 — Pool Replenishment   November 16, 2007  

      proposed Code Effective Date that allows for the industry minimum
assignment/activation interval of 66 calendar days. The SP also is responsible
for submitting the Thousands-Block Application Form(s) — Part 1A to the PA only
for the thousands-block(s) the SP needs to retain. If the SP is retaining
multiple blocks and the routing information is different for those blocks, then
a Part 1B must be submitted.     •   When an SP applies for more than one block
in a pool that needs to be replenished, the PA will notify the SP submitting the
request of the need for pool replenishment. The SP will be given the option and
encouraged to take part of the requested blocks from the industry inventory pool
and the remaining requested blocks from a new NXX for pool replenishment.     •
  The LERG Assignee receives a thousands-block(s) from the NXX assigned to
ensure that responsibilities in 4.2.1 are maintained. However, once the
responsibilities of the SP outlined in 4.2.1 of the TBPAG are fulfilled and the
SP determines that the block is not needed, the SP does have the option of
returning the block to the PA. The PA will follow the order below to select a
LERG Assignee:

1.   An SP requiring an LRN: A unique LRN is required for each LNP-capable
switch/POI that serves subscriber lines, or otherwise terminates traffic per
LATA. LRNs are to be used for routing and not for rating/billing calls. SP must
provide the MTE worksheet (TBPAG Appendix 3) to the PA. The LERG Assignee shall
select the LRN from its assigned thousands-block(s).   2.   An SP volunteering
to be the LERG Assignee who meets the MTE and utilization threshold
requirements.   3.   Participating SPs with a forecasted need that also meet the
MTE and utilization threshold requirements will be selected on a rotational
basis. An SP with a forecasted need cannot refuse to become a LERG Assignee,
except for technical limitations, or if any SP is a LERG Assignee for greater
than 50% of the pooled NXX Codes within that rate area.

Where the SP has requested a dedicated NXX Code to meet a specific customer
request, the SP is responsible for completing the Thousands-Block Months to
Exhaust and Utilization Certification Worksheet — TN Level (Appendix 3) and
submitting it to the PA. Step 3 — The PA then will forward that Part 1 to the CO
Code Administrator. For pool replenishment only, the PA must provide to the CO
Code Administrator an aggregated Thousands-Block Pooling Months to Exhaust
Certification Worksheet — 1000 Block Level (TBPAG Appendix 4).

        © NeuStar, Inc. 2007   -9-

 



--------------------------------------------------------------------------------



 



      Nat’l PAS — Change Order # 1 — Pool Replenishment   November 16, 2007  

Step 4 — The CO Code Administrator will review the Central Office Code
(NXX) Assignment Request — Part 1 form and, within 14 calendar days, notify the
PA and the LERG Assignee of the NXX Code(s) assignment.
Step 5 — The CO Code Administrator will input LERG Assignee information into the
ACD record of BIRRDS, using Central Office Code (NXX) Assignment Request —
Part 1 form data (NPA, NXX, OCN, and Effective Date.).
Step 6 — Within seven calendar days of receipt of the NXX Code assignment from
the CO Code Administrator, the PA will inform the LERG Assignee of the NXX Code
and thousands-block(s) assigned using the Thousands-Block Application Forms,
Part 3 — Pooling Administrator’s Response/Confirmation.

  •   During this seven-day interval, the PA will input all ten thousands-blocks
into PAS and assign the requested number of blocks per the SP’s Part 1A form.
All other blocks from this code will be listed as “pending verification of
activation in the PSTN” and be available for assignment on a conditional basis
until the PA receives confirmation from the LERG Assignee that the code has been
activated in the PSTN, loaded in the NPAC, and all other LERG Assignee
Responsibilities have been fulfilled.     •   As an option, and at the request
of a block applicant, the PA may assign a block(s) from the code with a block
effective date one business day after the effective date of the code, if a block
applicant communicates to the PA in the remarks field on the Part 1A that the
block applicant explicitly understands that the underlying code may not yet be
activated in the PSTN and loaded in the NPAC on the block effective date.
Regardless of whether this option is utilized, it is still advisable for block
recipients to make a test call and ensure that default routing has been
established by the LERG Assignee before loading the assigned blocks into
translations, and to verify that the NXX has been loaded in the NPAC.     •  
The PA will build the BCD record for thousands-block(s) being assigned to the
LERG Assignee. The information entered on the BCD record will include OCN of the
Block Holder, the thousands-block range, switch ID, and thousands-block
Effective Date. The Effective Date for all thousands-block(s) assigned to the
LERG Assignee will be the same as the Effective Date of the CO Code unless the
SP requests a date further out.

Step 7 (concurrent with Step 6) — Within seven calendar days of notification by
the CO Code Administrator, the LERG Assignee, or its designee, will input Part 2
information from the Central Office Code (NXX) Assignment Request into BIRRDS.

        © NeuStar, Inc. 2007   -10-

 



--------------------------------------------------------------------------------



 



            Page 9: [1] Deleted   Neustar   7/20/2007 3:13:00 PM

The selected LERG Assignee must complete the Central Office Code
(NXX) Assignment Request — Part 1 form and return it to the PA within two
business days. The Central Office Code (NXX) Assignment Request — Part 1 form
will include the selected LERG Assignee and a proposed Code Effective Date that
allows for the industry minimum assignment/activation interval of 66 calendar
days.

 